Case: 4:21-cr-00241-RLW-DDN Doc. #: 5 Filed: 04/07/21 Page: 1 of 3 PageID #: 7
                                                                                                               : FILED
                                 UNITED STATES DISTRICT COURT                                                  ~PR -7 2021
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION                                     :U. S. DISTRICT COURT
                                                                                          EAST~RN DISTRICT OF MO
                                                                                                 i ST. LOUIS
                                                                                                               !
 UNITED STATES OF AMERICA,                              )
                                                        )
 Plaintiff,                                             )

 V.
                                                        )
                                                        )   No.
                                                                  4:21CR00241 RLW/DDN
                                                                                               I               I
                                                        )
 ORLANDO WASHINGTON,                                    )
                                                        )
 Defendant.                                             )

                    MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Assistant United States

Attorneys for said District, and moves the Court to order the Defendant detained pending trial, and further

requests that a detention hearing be held three (3) days from the date of the Defendant's initial appearance

before the United States Magistrate pursuant to Title 18, United States Code, § 3141, et seq,:

      As and for its grounds, the United States of America states as follows:

        1.      The Defendant is charged with being a felon in possession of a firearm, in violation of 18
                                                                                           ,               I
                                                                                                           I


U .S.C. § 922(g), an offense for which a maximum ten years imprisonment is prescribed under Title 18.
                                                                                                       '
        2.     According to the St. Louis Metropolitan Police Department ("SLMPD"), on December

12, 2020, the Defendant began arguing with another individual in the 1100 block of Wa~hington. The

Defendant punched the other individual, after which the other individual shot at the Defe~dant and the
                                                                                                       '
group of people with him. An individual with the Defendant returned fire. Multiple people were shot

during the incident, including the Defendant. The Defendant and the group of people with whom he was

associated fled the area and drove to Barnes-Jewish Hospital. While the Defendant was being removed

from the rear seat of the vehicle in which he arrived, a Glock 22 9mm pistol fell out ofhi~ ~ants. Barnes-
                                                                                           .       I

Jewish Hospital security personnel observed the pistol fall out of the Defendant's' 'pJnts. Security

personnel seized the pistol and provided it to SLMPD officers when they arrived. An additional search of
Case: 4:21-cr-00241-RLW-DDN Doc. #: 5 Filed: 04/07/21 Page: 2 of 3 PageID #: 8


the vehicle in which the Defendant arrived located: 1) magazine loaded with 17 rounds        of ~mmunition;
2) a DPMS Panther Arms .223 caliber rifle; 3) a SCCY 9mm pistol; 4) a Taurus .40 cal~be~ pistol; 5) a

magazine loaded with five rounds of ammunition; and 6) a shell casing located on the rear: floorboard.

Further, there is evidence that the Defendant fired the Glock 22 firearm at least two times during the

incident. Specifically, analysis of the Glock 22 firearm and ballistic cartridge casings at the ~cene and in

the vehicle in which the Defendant was transported to the hospital reflect that a ballistic cartridge case

found in the 1100 block of Washington and a ballistic cartridge case found in the vehicle 1n which the

Defendant was transported to the hospital were fired from the Glock 22 firearm.
                                                                                                   '
           3.       The Defendant's criminal history reflects that he has multiple felony convictions

including, but not limited to, the following:

           •    1222-CR00705, State ofMissouri v. Orlando Washington
                   Guilty Plea/Sentence Date:   April 16, 2013
                                  Count One:    Unlawful Use ofa Weapon
                                  Sentence:     SIS, 2 years probation

           •    1822-CR0 1840, State of Missouri v. Orlando Washington
                   Guilty Plea/Sentence Date:     January 28, 2019/February 14, 2019
                                  Count One:      Unlawful Use of a Weapon - Exhibiting
                                  Count Two:      Resisting Arrest
                                  Sentence:       3 years MDC

      4.        The Defendant is still on parole for his conviction in Cause No. 1822-CR01840.

      5.        There is a serious risk that the Defendant will flee, given the Defendant's history of flight

from law enforcement, his failure to comply with supervision while on parole, and the pqte9tial sentence

the Defendant faces in this case.

      6.        The Defendant's criminal history and the nature and circumstances of the offense charged,
                                                                                               J
reflect that there is a serious danger to the community that would be posed by the defendant's release.

Further, there are no conditions or combination of conditions that will reasonably assure thel Defendant's

appearance as required.
Case: 4:21-cr-00241-RLW-DDN Doc. #: 5 Filed: 04/07/21 Page: 3 of 3 PageID #: 9
                                                                                                       I
                                                                                              ,        I

      WHEREFORE, the United States requests this Court to order the Defendant detain~d             Jrior to trial,
                                                                                                   I

                                                                                                  .I
and further to order a detention hearing three (3) days from the date of the Defendant's initifil [appearance.
                                                                                                   I
                                                                                                   i


                                                         Respectfully submitted,

                                                         SAYLER A. FLEMING
                                                         United States Attorney


                                                         Isl Jenn;fer Szczucinsk;                  1

                                                         JENNIFER SZCZUCINSKI, #56906MO
                                                         Assistant United States Attorney
